Exhibit 10.45

 

Non-Employee Directors Stock Fee Election Program

 

Background: The Board of Directors of Hampshire Group, Limited (the "Company")
has adopted the 2009 Stock Incentive Plan, as amended (the "2009 Plan"), which
permits the grant of Awards (as defined in the 2009 Plan) to employees and
directors of the Company, including Awards of shares of common stock, $0.10 par
value per share ("Common Stock"), as payment for services rendered. The
non-employee members of the Board of Directors receive fees for their service as
members of the Board of Directors and committees of the Board, which fees are
paid in quarterly installments on the first business day of each calendar
quarter during the year. The purpose of this Non-Employee Directors Stock Fee
Election Program ("Program") is to permit the non-employee directors of the
Company to elect to have some or all of the quarterly director fees (as the same
may be increased or decreased from time to time hereafter, "Quarterly Director
Fees") paid in shares of Common Stock.

 

1.     The Compensation Committee hereby grants each non-employee director the
right under the 2009 Plan to elect to have some or all of such director’s
Quarterly Director Fees paid in shares of Common Stock. This Award shall
constitute a Stock Award pursuant to Section 7 of the 2009 Plan.

 

2.     The minimum amount of the Quarterly Director Fees that can be the subject
of such election by a director is 25% of the Quarterly Director Fees.

 

3.     An election to have the Quarterly Director Fees paid in Common Stock
("Election") may only be made during a "Window Period" under the Company’s
trading policy as in effect from time to time and then only provided that the
director is not in possession of material, nonpublic information concerning the
Company. An Election shall be made using the form attached hereto as Exhibit A
and delivered to the Company's Chief Financial Officer prior to the end of a
Window Period.      An Election shall be effective with respect to the next
installment of Quarterly Director Fees paid after the date of the Election and
shall continue until terminated.

 

4.     The shares to be issued shall be valued based on the weighted average of
the sale prices of the Common Stock (the "Weighted Average Sale Price"), as
reported on the OTC Market for the last ten (10) trading days of the calendar
quarter preceding the calendar quarter when Quarterly Director Fees are paid
(the "Quarterly Payment Date"). The number of shares that shall be issued for
any such Quarterly Director Fees with respect to which an Election is in effect
shall be equal to the amount of the Election divided by the applicable Weighted
Average Sale Price. Any fractional shares shall be rounded up or down to the
nearest whole share. That portion of the Quarterly Director Fees for which no
Election is in effect shall continue to be paid in cash.

 

5.     The shares so purchased shall be deemed fully vested as of the Quarterly
Payment Date.

  

 
 

--------------------------------------------------------------------------------

 

 

6.     Once made, a director may not modify an Election without the prior
consent of the Company and then only during a Window Period and provided that
such director is not otherwise in possession of material, non-public
information. A director may terminate an Election at any time. After any
termination, a director may not make another Election until the next Window
Period unless such Window Period begins within 30 days after the termination of
the last Election, in which event such new Election may not be made until the
next succeeding Window Period.

 

7.     It is the intention of the Compensation Committee that the shares of
Common Stock that are issued be exempt from liability under Section 16(b) of the
Securities Exchange Act of 1934 pursuant to Regulation 16b-3 adopted by the SEC.

 

8.     It is the intention of the Compensation Committee that this Award and the
Election comply with the "safe harbor" provided by Regulation 10b5-1 adopted by
the SEC.

 

9.     Nothing contained in this Award shall confer upon any director the right
to continue as a director of the Company or interfere in any way with the rights
of the Company to terminate such director as a director.

 

10.     The Compensation Committee may discontinue this Program and all
outstanding Elections at any time.

 

 
 

--------------------------------------------------------------------------------

 

 

Exhibit A

 

Election to Have Director Fees Paid in Stock

 

 

To: Hampshire Group, Limited

Attention: Chief Financial Officer

 

I hereby elect to have ___ % of the quarterly director fees (as the same may be
increased or decreased from time to time hereafter, "Quarterly Director Fees")
payable to me in my capacity as a member of the Board of Directors and of
committees of the Board of Directors of Hampshire Group, Limited (the "Company")
paid in Common Stock of the Company as provided in the Company's Non-Employee
Directors Stock Fee Election Program (the "Program"). This Election is subject
to all of the terms and conditions of the Program and of the Company's 2009
Stock Incentive Plan, as amended (the "2009 Plan") pursuant to which the Program
was adopted.

 

I agree that this Election shall remain in effect unless terminated as provided
in the Program or by me by written notice to the Chief Financial Officer of the
Company.

 

I am not in possession of any material, nonpublic information concerning the
Company.

 

I have received a copy of the Company's latest Annual Report to Shareholders,
the 2009 Plan and the Program.

 

I intend to be legally bound hereby.

 

 

 

 

Sincerely,  

 

 

 

 

 

 

 

 

 

 

 

Dated: 

 

 

 

 

 

 

 

print name: 

 

 

Brokerage Account Information

Name of Brokerage Firm: 

 

 

DTC Participant Number of Brokerage Firm: 

 

 

Contact person:  

 

 

Telephone Number:

 

 

Account Number:  

 

 

 